DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9, 10, and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebianian et al. (US FR 3065886 A1, English Equivalent US 2020/0147575 A1) in view of Panchal et a. (US 2018/0320891 A1).
	Regarding claim 1, Tebianian et al. discloses a fluid distribution device comprising: a riser (1) having a first end and a second end; a cap (9) operatively connected to the second end of the riser (1), wherein the cap includes an inner surface and an outer surface with a plurality of holes defined between the inner and outer surface; and at least one distribution arm (6) extending radially outward from the cap (9), wherein the at least one distribution arm (6) has an interior surface and an exterior surface, wherein the at least one distribution arm (6) is bounded by a respective top wall defining a top surface, and two respective side walls, wherein the top surface defines a longitudinal axis, and wherein the at least one distribution arm (6) is at least one of (i) partially enclosed by a bottom wall connecting between the two side walls, wherein the bottom wall is inclined relative to the longitudinal axis, or (ii) open between the two side walls opposite from the top wall (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
	Tebianian et al. fails to disclose a fluid distribution device wherein the at least one distribution arm includes a plurality of holes between the interior surface and the exterior surface.
a fluid distribution device comprising: air passages (75); a fluffing gas distributor (70); at least one distribution arm (76) extending radially outward the fluffing gas distributor (70), wherein the at least one distribution arm (76) has an interior surface and an exterior surface, and wherein the at least one distribution arm (76) includes a plurality of holes (bores, 78) between the interior surface and the exterior surface (see Abstract; figures 4 and paragraphs 0021-0044).
Panchal et al. fails to disclose a fluid distribution device comprising: a riser having a first end and a second end; a cap operatively connected to the second end of the riser, wherein the cap includes an inner surface and an outer surface with a plurality of holes defined between the inner and outer surface; and at least one distribution arm extending radially outward from the cap, wherein the at least one distribution arm has an interior surface and an exterior surface, and wherein the at least one distribution arm includes a plurality of holes between the interior surface and the exterior surface, wherein the at least one distribution arm is bounded by a respective top wall defining a top surface, and two respective side walls, wherein the top surface defines a longitudinal axis, and wherein the at least one distribution arm is at least one of (i) partially enclosed by a bottom wall connecting between the two side walls, wherein the bottom wall is inclined relative to the longitudinal axis, or (ii) open between the two side walls opposite from the top wall.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tebianian et al. with the teachings of Panchal et al. resulting in the at least one distribution arm includes a plurality of holes between the interior surface and the exterior surface for improved mixing of a light phase into a heavy phase.
	Regarding claim 2, the combined teachings of Tebianian et al. and Panchal et al. fail to disclose a device wherein the cap includes at least one inwardly extending opening, wherein the at least one distribution arm is nested within the at least one inwardly extending opening.

Regarding claim 3, the combined teachings of Tebianian et al. and Panchal et al. fail to disclose a device wherein the at least one distribution arm extends radially outward beyond an edge of the cap.
It would have been obvious to choose that the at least one distribution arm extends radially outward beyond an edge of the cap from a finite number of identified, predictable solution (extended or not extended) for ways distributing gas or fluids throughout a vessel, i.e., it would have been “obvious to try” the specific structure of that the at least one distribution arm extends radially outward beyond an edge of the cap to distribute gas or fluid throughout a vessel.
	Regarding claim 4, the combined teachings of Tebianian et al. and Panchal et al. disclose a device wherein the at least one distribution arm includes a plurality of distribution arms evenly spaced apart about a center of the cap, since Tebianian et al. discloses a device wherein the at least one distribution arm includes a plurality of distribution arms evenly spaced apart about a center of the cap (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one distribution arm includes a plurality of distribution arms evenly spaced apart about a center of the cap, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 5, the combined teachings of Tebianian et al. and Panchal et al. disclose a device wherein the outer surface of the cap defines an apex, wherein a longitudinal axis of a top surface of the at least one distributor arm is positioned at the vertical elevation of the apex, since a device wherein the outer surface of the cap defines an apex, wherein a longitudinal axis of a top surface of the at least one distributor arm is positioned at the vertical elevation of the apex (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one distribution arm includes a plurality of distribution arms evenly spaced apart about a center of the cap, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
	Regarding claim 6, the combined teachings of Tebianian et al. and Panchal et al. fail to discloses a device wherein the outer surface of the cap defines an apex defining a tangential plane, wherein a longitudinal axis of a top surface of the at least one distributor arm is parallel to the tangential plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer surface of the cap defines an apex defining a tangential plane, wherein a longitudinal axis of a top surface of the at least one distributor arm is parallel to the tangential plane, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 7, the combined teachings of Tebianian et al. and Panchal et al. disclose a device wherein the at least one distribution arm defines a distribution arm flow path from an inner surface side of the cap through an interior cavity of the distribution arm and out through at least one of the plurality of holes of the distribution arm, since Tebianian et al. discloses a device wherein the at least one distribution arm defines a distribution arm flow path from an inner surface side of the cap through an interior cavity of the distribution arm and out through at least one of the plurality of holes of the distribution arm (see Abstract; figures 1 and 2 and paragraphs 0029-0080).

	It would have been an obvious matter of design choice to have the plurality of holes of the at least one distribution arm are defined in the respective top wall, since applicant has not disclosed that having the plurality of holes of the at least one distribution arm are defined in the respective top wall solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the plurality of holes of the at least one distribution arm are defined in the respective top wall.
Regarding claim 10, the combined teachings of Tebianian et al. and Panchal et al. disclose a device wherein the top and side walls of the at least one distribution arm are mounted to the cap, since Tebianian et al. discloses a device wherein the top and side walls of the at least one distribution arm are mounted to the cap (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
Regarding claim 13, the combined teachings of Tebianian et al. and Panchal et al. disclose a device wherein the top and side walls of the at least one distribution arm are integrally formed, since Tebianian et al. discloses a device wherein the top and side walls of the at least one distribution arm are integrally formed (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
	Regarding claim 14, the combined teachings of Tebianian et al. and Panchal et al. disclose a device wherein the outer surface of the cap is dome shaped, since Tebianian et al. discloses a device wherein the outer surface of the cap is dome shaped (see Abstract; figures 1-8 and column 5, line 25 through column 9, line 62).
Regarding claim 15, the combined teachings of Tebianian et al. and Panchal et al. fail to disclose a device wherein the exterior surface of the at least one distribution arm has an arcuate shape.

Regarding claims 16-18, the combined teachings of Tebianian et al. and Panchal et al. discloses a device wherein the cap terminates in a downwardly extending skirt having an edge facing toward the first end of the riser; wherein the downwardly extending skirt includes a plurality of weir notches extending upwardly into the skirt from the edge of the skirt; and wherein the first end and the second end of the riser are a first inlet end and a second inlet end, wherein the cap operatively connected to the outlet end of the riser, since Tebianian et al. discloses a device wherein the cap terminates in a downwardly extending skirt (see figures 1 and 2) having an edge facing toward the first end of the riser; wherein the downwardly extending skirt includes a plurality of weir notches (10) extending upwardly into the skirt from the edge of the skirt; and wherein the first end and the second end of the riser are a first inlet end and a second inlet end, wherein the cap operatively connected to the outlet end of the riser (see Abstract; figures 1-8 and column 5, line 25 through column 9, line 62).
Regarding claim 19, Tebianian et al. discloses a processing assembly comprising: a vessel (5) defining an interior space; and a fluid distribution device including: a riser (1) mounted in the interior space of the vessel (5) having a first end mounted to the vessel (5) and a second end opposite from the first end, a cap (9) operatively connected to the second end of the riser (1), wherein the cap (9) includes an outer surface and an inner surface with a plurality of holes (11) defined between the inner and outer surface wherein the at least one distribution arm (6) has an interior surface and an exterior surface, wherein the at least one distribution arm (6) is bounded by a respective top wall defining a top surface, and two respective side walls, wherein the top surface defines a longitudinal axis, and wherein the at least one distribution arm (6) is at least one of (i) partially enclosed by a bottom wall connecting between the two side walls, wherein the bottom wall is inclined relative to the longitudinal axis, or (ii) open between the two side walls opposite from the top wall (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
	Tebianian et al. fails to disclose a fluid distribution device wherein the at least one distribution arm includes a plurality of holes between the interior surface and the exterior surface.
Panchal et al. discloses a processing assembly comprising: a vessel (10) defining an interior space; and a fluid distribution device comprising: air passages (75); a fluffing gas distributor (70); and at least one distribution arm (76) extending radially outward the fluffing gas distributor (70), wherein the at least one distribution arm (76) has an interior surface and an exterior surface, and wherein the at least one distribution arm (76) includes a plurality of holes (bores, 78) between the interior surface and the exterior surface (see Abstract; figures 4 and paragraphs 0021-0044).
Panchal et al. fails to disclose a fluid distribution device comprising: a riser having a first end and a second end; a cap operatively connected to the second end of the riser, wherein the cap includes an inner surface and an outer surface with a plurality of holes defined between the inner and outer surface; and at least one distribution arm extending radially outward from the cap, wherein the at least one distribution arm has an interior surface and an exterior surface, and wherein the at least one distribution arm includes a plurality of holes between the interior surface and the exterior surface, wherein the at least one distribution arm is bounded by a respective top wall defining a top surface, and two respective side walls, wherein the top surface defines a longitudinal axis, and wherein the at least one distribution arm is at least one of (i) partially enclosed by a bottom wall connecting between the two side walls, wherein the bottom wall is inclined relative to the longitudinal axis, or (ii) open between the two side walls opposite from the top wall.

Regarding claim 20, the combined teachings of Tebianian et al. and Panchal et al. disclose a processing assembly wherein the at least one distribution arm extend radially outward from the cap toward an interior surface of the vessel, since Tebianian et al. discloses a processing assembly wherein the at least one distribution arm extend radially outward from the cap toward an interior surface of the vessel (see Abstract; figures 1 and 2 and paragraphs 0029-0080).
Regarding claim 21, the combined teachings of Tebianian et al. and Panchal et al. disclose a processing assembly wherein the processing assembly is a fluidized catalyst bed reactor, since Tebianian et al. discloses that the processing assembly is a fluidized catalyst bed reactor (see Abstract; figures 1 and 2 and paragraphs 0029-0080) and Panchal et al. discloses that the processing assembly is a fluidized catalyst bed reactor (see Abstract; figures 4 and paragraphs 0021-0044).
Regarding claim 22, the combined teachings of Tebianian et al. and Panchal et al. disclose a processing assembly wherein the processing assembly is a fluidized bed regenerator, since Tebianian et al. discloses that the processing assembly is a fluidized bed regenerator reactor (see paragraph 0042) and Panchal et al. discloses that the processing assembly is a fluidized bed regenerator (see Abstract; figures 4 and paragraphs 0021-0044).
Regarding claim 23, the combined teachings of Tebianian et al. and Panchal et al. discloses a processing assembly wherein the vessel includes an opening for receiving the first end of the riser, since Tebianian et al. discloses that the vessel includes an opening for receiving the first end of the riser (see Abstract; figures 1 and 2 and paragraphs 0029-0080).

Response to Arguments
Applicant’s arguments, see Remarks, filed February 26, 2021, with respect to the rejection(s) of claim(s) 1-7, 9, 10, and 13-23 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tebianian et al. (US FR 3065886 A1, English Equivalent US 2020/0147575 A1) and Panchal et a. (US 2018/0320891 A1).
Applicant's arguments have been fully considered but they are not persuasive.
The applicant argues that because Panchal et al. is not related to the distribution of product vapors and partially coked catalyst cannot be used in combination with a fluid distribution device with angled walls.
The Office disagrees.
Panchal et al. discloses a fluid distribution device comprising: air passages (75); a fluffing gas distributor (70); at least one distribution arm (76) extending radially outward the fluffing gas distributor (70), wherein the at least one distribution arm (76) has an interior surface and an exterior surface, and wherein the at least one distribution arm (76) includes a plurality of holes (bores, 78) between the interior surface and the exterior surface (see Abstract; figures 4 and paragraphs 0021-0044).
The distribution arm with a plurality of holed would improve mixing and in the case of Tebianian et al, would improve mixing of a light phase into a heavy phase.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 26, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774